DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-8 are pending and have been examined.
This action is in reply to the papers filed on 05/03/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 05/04/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 05/03/2021 as modified by the amendment filed on xxx.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a blockchain-enabled crypto asset compliance system for tracking asset allocation.
Claim 1 recites [a] blockchain-enabled crypto asset compliance system operable within a computer network environment for tracking asset allocation, the blockchain-enabled crypto asset system comprising: a remote computer-based service system within the computer network environment, the remote computer-based service system for providing and maintaining a cross provider reference database, the cross-provider reference database for mapping media provider content to media content hashes within a media content pool via either a metadata mapping 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-8 recite a system/apparatus and, therefore, are directed to the statutory class of machine.


Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A blockchain-enabled crypto asset compliance system operable within a computer network environment for tracking asset allocation, the blockchain-enabled crypto asset system comprising:

No additional elements are positively claimed.
a remote computer-based service system within the computer network environment, the remote computer-based service system for providing and maintaining a cross provider reference database, the cross-provider reference database for mapping media provider content to media content hashes within a media content pool via either a metadata mapping mechanism or a media content finger printing mechanism; 

This limitation includes the step of a remote computer-based service system within the computer network environment, the remote computer-based service system for providing and maintaining a cross provider reference database, the cross-provider reference database for mapping media provider content to media content hashes within a media content pool via either a metadata mapping mechanism or a media content finger printing mechanism. 
But for the computer-based service system, client device, and database this limitation is directed to organizing and processing known information in order to facilitate a blockchain-enabled crypto asset compliance system for tracking asset allocation which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
a remote computer-based service system within the computer network environment, the remote computer-based service system for providing and maintaining a cross provider reference database
at least one client device for enabling the user to interact with a user blockchain and the remote computer-based service system; and 

This limitation includes the step of at least one client device for enabling the user to interact with a user blockchain and the remote computer-based service system. 
But for the computer-based service system and client device this limitation is directed to accessing known information in order to facilitate a blockchain-enabled crypto asset compliance system for tracking asset allocation which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
at least one client device for enabling the user to interact with a user blockchain and the remote computer-based service system
a non-transitory computer-implementable application implementable via the at least one client device and the remote computer-based service system for enabling the user to initiate input to the user blockchain via the at least one client device; 

This limitation includes the step of a non-transitory computer-implementable application implementable via the at least one client device and the remote computer-based service system for enabling the user to initiate input to the user blockchain via the at least one client device. 
But for the computer-based service system and client device this limitation is directed to communicating (e.g., inputting) known information in order to facilitate a blockchain-enabled crypto asset compliance system for tracking asset allocation which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
a non-transitory computer-implementable application implementable via the at least one client device
(b) input personal demographic data and data release rules to the user blockchain; and (c) set data retention rules; 


This limitation includes the step(s) of (b) input personal demographic data and data release rules to the user blockchain; and (c) set data retention rules. 
No additional elements are positively claimed.
This limitation is directed to inputting known information (e.g., personal demographical data and rules) in order to facilitate a blockchain-enabled crypto asset compliance system for tracking asset allocation which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
the at least one client device for creating media content playlists, the media content playlists providing a basis for media content order hash generation, the at least one client device pulling media content hashes from the media content pool, and using the media content playlists and the media content hashes stored in the cross provider reference database as inputs for algorithm generation, the at least one client generating an ordered media content list hash, the ordered media content list hash being submitted to the user blockchain; 

This limitation includes the step(s) of the at least one client device for creating media content playlists, the media content playlists providing a basis for media content order hash generation, the at least one client device pulling media content hashes from the media content pool, and using the media content playlists and the media content hashes stored in the cross provider reference database as inputs for algorithm generation, the at least one client generating an ordered media content list hash, the ordered media content list hash being submitted to the user blockchain. 
But for the client device and database this limitation is directed to creating a playlist and storing known data in order to facilitate a blockchain-enabled crypto asset compliance system for tracking asset allocation which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
the at least one client device for creating media content playlists
the user blockchain providing (a) a mechanism for storing and releasing user data, and

This limitation includes the step(s) of the user blockchain providing (a) a mechanism for storing and releasing user data. 
No additional elements are positively claimed.
This limitation is directed to storing known information in order to facilitate a blockchain-enabled crypto asset compliance system for tracking asset allocation which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
(b) a mechanism to release the user's personal data for economic consideration, the use blockchain operating to hold a transaction ledger, the transaction ledger for tracking blockchain transactions based on media content consumption and being usable by the user to redeem rewards offered by 3rd party service/content providers.

This limitation includes the step(s) of (b) a mechanism to release the user's personal data for economic consideration, the use blockchain operating to hold a transaction ledger, the transaction ledger for tracking blockchain transactions based on media content consumption and being usable by the user to redeem rewards offered by 3rd party service/content providers. 
No additional elements are positively claimed.
This limitation is directed to organizing and storing known information in order to facilitate a blockchain-enabled crypto asset compliance system for tracking asset allocation which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing, organizing, processing, and communicating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store, organize, and communicate data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer system, client device, and database merely organizes, stores, processes, and communicates data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Dependent claims 2-8 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a blockchain-enabled crypto asset compliance system for tracking asset allocation. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections – No Prior-art Rejection
Claims 1-8 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biton 2017/0236104 [0019] A blockchain is a distributed ledger used to record financial transactions in the Bitcoin and other protocols. In some cases, a blockchain includes of a series of data structures known as blocks each including a set of financial transactions. Each block includes a header with a hash derived from the contents of all the transactions in the block. A new block is inserted at the end of the blockchain by including a hash of the header of the last block in the chain in a previous block field in the header of the new block. This arrangement ensures that a change to the contents of a particular block in the chain will render the hashes in the previous block field incorrect for every subsequent block in the blockchain, thereby ensuring the consistency of the structure.
Shah 2017/0103472 – blockchain and crowdsourcing
Tiell 2017/0364825 – blockchain and artificial intelligence
Leekley US 9549024 - hashing
Lee US 8769031 – social media platform
King US 8667075 – social media platform

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682